Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 30, 2007, by
and among Orthovita, Inc., a Pennsylvania corporation, with headquarters located
at 77 Great Valley Parkway, Malvern, Pennsylvania 19355 (the “Company”), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

BACKGROUND

A. The Company and each Buyer desire to enter into this transaction to purchase
the securities set forth herein pursuant to the Company’s registration statement
on Form S-3 (Registration Number 333-131668) (the “First Shelf Registration
Statement”) and the Company’s registration statement on Form S-3 (Registration
Number 333-141403) (the “Second Shelf Registration Statement” and, together with
the First Registration Statement, the “Registration Statement”) which have, in
the aggregate, at least $111,000,000 in unallocated securities registered
thereunder, and which have been declared effective in accordance with the
Securities Act of 1933, as amended (the “1933 Act”), by the United States
Securities and Exchange Commission (the “SEC”).

B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that number of shares of common stock,
par value $0.01 per share, of the Company (the “Common Stock”), set forth
opposite such Buyer’s name in column (3) on the Schedule of Buyers (which
aggregate amount for all Buyers together shall be 12,317,066 shares of Common
Stock and shall collectively be referred to herein as the “Purchased Shares”).

NOW, THEREFORE, the Company and each Buyer, intending to be legally bound,
hereby agree as follows:

1. PURCHASE AND SALE OF PURCHASED SHARES.

(a) Purchase of Purchased Shares. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to each Buyer, and each Buyer severally, but not jointly, agrees to purchase
from the Company on the Closing Date (as defined below), the number of Purchased
Shares as is set forth opposite such Buyer’s name in column (3) on the Schedule
of Buyers (the “Closing”). The Closing shall occur on the Closing Date at the
offices of Duane Morris LLP, 1540 Broadway, 14th Floor, New York, New York
10036.

(b) Purchase Price. The purchase price for each Purchased Share to be purchased
by each Buyer at the Closing shall be $2.64 (the “Purchase Price”).

(c) Closing Date. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on July 30, 2007, after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below (or such later date as is mutually agreed to by the Company and
each Buyer).



--------------------------------------------------------------------------------

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay to the
Company the total Purchase Price for the Purchased Shares to be issued and sold
to such Buyer at the Closing (which total Purchase Price shall be calculated by
multiplying the number of Purchased Shares to be purchased by such Buyer by the
Purchase Price), by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions, and (ii) the Company shall cause
the Company’s transfer agent (the “Transfer Agent”), in the Company’s
discretion, either (A) through the Depository Trust Company (“DTC”) to credit to
the securities account at DTC specified in writing by such Buyer a securities
entitlement or (B) to issue a stock certificate in the name of such Buyer, in
either case, with respect to the number of Purchased Shares such Buyer is
purchasing as is set forth opposite such Buyer’s name in column (3) of the
Schedule of Buyers. The Purchased Shares shall be offered, issued and sold by
the Company pursuant to the First Shelf Registration Statement until the
aggregate amount of the securities registered thereby has been issued. The
balance of the Purchased Shares shall be offered, issued and sold by the Company
pursuant to the Second Shelf Registration Statement.

2. REPRESENTATIONS AND WARRANTIES OF EACH BUYER. Each Buyer represents and
warrants solely with respect to such Buyer that:

(a) Organization; Authority. Such Buyer, if an entity, is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate, partnership or
limited liability company power and authority to enter into and to consummate
the transactions contemplated by this Agreement and the other Transaction
Documents (as defined below) and otherwise to carry out its obligations
hereunder and thereunder. Such Buyer, if an individual, has full right, power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the other Transaction Documents and otherwise to carry out
such Buyer’s obligations hereunder and thereunder. The execution, delivery and
performance by such Buyer, if an entity, of the transactions contemplated by
this Agreement and the other Transaction Documents to which such Buyer is a
party have been duly authorized by all necessary corporate, partnership or
limited liability company action on the part of such Buyer. Such Buyer, if an
individual, has legal capacity to execute, deliver and perform the transactions
contemplated by this Agreement and the other Transaction Documents to which such
Buyer is a party. Each of this Agreement and the other Transaction Documents to
which such Buyer is party has been duly executed by such Buyer, and when
delivered by such Buyer in accordance with terms hereof and thereof, will
constitute the valid and legally binding obligation of such Buyer, enforceable
against such Buyer in accordance with its terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(b) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer that is an entity or (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of

 

2



--------------------------------------------------------------------------------

clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, have a material adverse
effect on the ability of such Buyer to perform its obligations hereunder.

(c) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

(d) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by such Buyer to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person (as defined below) with
respect to the transactions contemplated by this Agreement. The Company shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees on behalf of such Buyer of a type
contemplated in this Section 2(d) that may be due in connection with the
transactions contemplated by this Agreement.

(e) Acquiring Person. Such Buyer, after giving effect to the transactions
contemplated hereby, will not, either individually or with a group (as defined
in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)), be the beneficial owner of 20% or more of the Company’s
outstanding Common Stock. For purposes of this Section 2(e), beneficial
ownership shall be determined pursuant to Rule 13d-3 under the 1934 Act.

(f) No Short Sales. From and after obtaining knowledge of the sale of the
Purchased Shares, such Buyer has not taken, and prior to the public announcement
of the transactions contemplated hereby, such Buyer shall not take, any action
that has caused or will cause such Buyer to have, directly or indirectly, sold
or agreed to sell any Common Stock, effected through any short sale.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to each Buyer that:

(a) Subsidiaries. The Company has no direct or indirect subsidiaries
(individually, a “Subsidiary” and, collectively, the “Subsidiaries”) other than
those listed on Schedule 3(a) and in the SEC Reports (as defined below). Except
as disclosed in the SEC Reports, the Company owns, directly or indirectly, all
of the capital stock of each Subsidiary free and clear of any lien, charge,
security interest, encumbrance, right of first refusal or other restriction
(collectively, the “Liens”), and all the issued and outstanding shares of
capital stock of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights.

(b) Organization and Qualification. Each of the Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as described in the
Prospectus (as defined below). Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to do business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such

 

3



--------------------------------------------------------------------------------

qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate:
(i) materially adversely affect the legality, validity or enforceability of this
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder (collectively, the “Transaction Documents”),
(ii) have or result in a material adverse effect on the results of operations,
assets, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) adversely impair the Company’s ability
to perform fully on a timely basis its obligations under any of the Transaction
Documents (any of (i), (ii) or (iii), a “Material Adverse Effect”).

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company, its Board of Directors or
its shareholders. Each of the Transaction Documents executed by the Company has
been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

(d) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not and will not:
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) subject to obtaining the Required Approvals (as
defined below), conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to obtaining the Required Approvals, result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, result in a Material Adverse
Effect.

(e) Filings, Consents and Approvals. No consent, waiver, authorization or order
of, give any notice to, or filing or registration with, any court or other
federal, state, local or other governmental authority or other Person is
required in connection with the execution, delivery and performance by the
Company of the Transaction Documents, other than (i) the filings required

 

4



--------------------------------------------------------------------------------

under Section 4(f) of this Agreement, (ii) the filing with the SEC of the
prospectus supplements required by the Registration Statement pursuant to Rule
424(b) under the 1933 Act (the “Prospectus Supplement”) supplementing the base
prospectuses forming part of the Registration Statement (such base prospectuses,
together with the Prospectus Supplement and all information incorporated therein
by reference to SEC Reports, the “Prospectus”), (iii) the application(s) to The
NASDAQ Stock Market LLC (“NASDAQ”) for the listing of the Purchased Shares for
trading on The NASDAQ Global Market (the “Principal Market”) in the time and
manner required thereby, (iv) applicable Blue Sky filings and (v) such consents
and waivers as have previously been obtained (clauses (i) through (v) are
collectively referred to as the “Required Approvals”). “Person” means an
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

(f) Issuance of the Purchased Shares. The Purchased Shares are duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Purchased Shares are being issued pursuant to the Registration Statement,
the issuance of the Purchased Shares has been registered by the Company under
the 1933 Act, and all of the Purchased Shares are freely transferable and
tradable by the Buyers without restriction, other than restrictions imposed
under (i) the Company’s Policy Statement on Trading In Orthovita, Inc.
Securities by Directors, Officers and Other Employees, which is applicable to
any Buyer affiliated with a director or employee of the Company, and
(ii) provisions of the 1933 Act applicable to transfers of Company securities by
directors of the Company and their respective affiliates. The Registration
Statement is effective and available for the issuance of the Purchased Shares
thereunder and the Company has not received any notice that the SEC has issued
or intends to issue a stop-order with respect to the Registration Statement or
that the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so. The “Plan of Distribution” section of the
Prospectus permits the issuance and sale of the Purchased Shares in the manner
contemplated hereunder. Upon receipt of the Purchased Shares, each Buyer will
have good and marketable title to the Purchased Shares purchased by such Buyer
hereunder, and the Purchased Shares will be freely tradable on the Principal
Market, except to the extent restricted under (i) the Company’s Policy Statement
on Trading In Orthovita, Inc. Securities by Directors, Officers and Other
Employees, which is applicable to any Buyer affiliated with a director or
employee of the Company, and (ii) provisions of the 1933 Act applicable to
transfers of Company securities by directors of the Company and their respective
affiliates. The Purchased Shares constitute less than 20% of the issued and
outstanding shares of Common Stock of the Company. Upon issuance, the Purchased
Shares will be listed and authorized for trading on the Principal Market.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into, or exercisable or exchangeable for, shares of
capital stock of the Company) is set forth in the Prospectus or incorporated by
reference in the Prospectus by virtue of the SEC Report of the Company most
recently filed with the SEC. All outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable and
have been issued in compliance with all applicable securities laws. No
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive

 

5



--------------------------------------------------------------------------------

right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents. Except as set forth on
Schedule 3(g) or in the Prospectus, there are no outstanding options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible
into or exercisable or exchangeable for shares of Common Stock. Except as set
forth on Schedule 3(g), there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders), and the issuance and sale of the
Purchased Shares will not obligate the Company to issue shares of Common Stock
or other securities to any Person (other than the Buyers) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
number of issuable shares, exchange or reset price under such securities. The
Company will not approve the issuance of any additional securities unless there
are sufficient authorized shares of Common Stock (or any successor security
thereto) available, taking into account all potential adjustments or
anti-dilution provisions in such securities, to satisfy the rights of the Buyers
to acquire the Purchased Shares.

(h) SEC Reports; Financial Statements. The Company has filed with the SEC all
reports required to be filed by it under the 1934 Act, including reports
required to be filed with the SEC pursuant to Section 13(a) or 15(d) thereof,
for the two (2) years preceding the date hereof (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. The Company has made
available via the EDGAR system operated by the SEC or otherwise to each Buyer a
true, correct and complete copy of all SEC Reports filed within the ten
(10) days preceding the date hereof. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the 1934 Act
and the rules and regulations of the SEC promulgated thereunder, and none of the
SEC Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Registration Statement, the Prospectus
and the Prospectus Supplement complied, or will comply, as the case may be, in
all material respects with the applicable requirements of the 1933 Act and the
rules and regulations of the SEC promulgated thereunder, and none of the
Registration Statement, the Prospectus or the Prospectus Supplement contained,
or will contain, as the case may be, as of the respective times they were, or
will be, as the case may be, filed with the SEC, any untrue statement of a
material fact or omitted, or will omit, as the case may be, to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the case of the Prospectus or the Prospectus Supplement, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal year-end audit
adjustments.

 

6



--------------------------------------------------------------------------------

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports: (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect, (ii) except as disclosed on Schedule 3(i), the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting in
a manner that would reasonably be expected to result in a Material Adverse
Effect or changed the identity of the registered independent public accounting
firm that audited such audited financial statements, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
shareholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company equity compensation plans. “Affiliate” means any Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with a Person, as such terms are used in and
construed under Rule 144. “Rule 144”means Rule 144 promulgated by the SEC
pursuant to the 1933 Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the SEC having substantially the
same effect as such Rule.

(j) Litigation. Except as disclosed on Schedule 3(j), there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
best knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) or before or by any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the Principal Market) (collectively, an “Action”) which:
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Purchased Shares or (ii) could, if there
were an unfavorable decision, individually or in the aggregate, result in a
Material Adverse Effect. Neither the Company nor any Subsidiary, nor, to the
best knowledge of the Company, any director or officer thereof with respect to
such director’s or officer’s capacity with the Company, is the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. Except for the
confidential treatment request submitted to the SEC with respect to the Amended
and Restated License Agreement, dated as of December 26, 2006, between the
Company and Angiotech Pharmaceuticals (US), Inc., the Company does not have
pending before the SEC any request for confidential treatment of information.
There has not been, and to the best knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
Subsidiary, or any director or officer of the Company with respect to such
director’s or officer’s capacity with the Company. The SEC has not issued any
stop order or other order suspending the effectiveness of the Registration
Statement.

 

7



--------------------------------------------------------------------------------

(k) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) to the best knowledge of
the Company, is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, except in each case as could not,
individually or in the aggregate, result in a Material Adverse Effect.

(l) Labor Relations. No strike, work stoppage, slow down or other material labor
problem exists or, to the best knowledge of the Company, is threatened or
imminent with respect to any of the employees of the Company or any Subsidiary.

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, taken as a whole, in each case free and clear of
all Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries, and (ii) Liens
on certain assets pursuant to the Senior Secured Note And Warrant Purchase
Agreement (the “Note and Warrant Purchase Agreement”) dated July 30, 2007 among
the Company, the Purchasers of Notes and Warrants (as each such term is defined
in the Note and Warrant Purchase Agreement) named therein and LB I Group Inc., a
Delaware corporation, as Collateral Agent (as such term is defined in the Note
and Warrant Purchase Agreement) and any and all related documents executed in
connection therewith. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance
in all material respects.

(o) Patents and Trademarks. Schedule 3(o) sets forth all of the Company’s
patents and patent applications, in-bound patent licenses, trademarks and
trademark applications, in-bound trademark licenses, copyrights and copyright
applications and in-bound copyright licenses, including the description thereof,
the name of the registered owner, the jurisdiction of such registration and the
registration number (collectively, the “IP Rights”). Except set forth on
Schedule 3(o), (i) the Company and the Subsidiaries own or possess the IP
Rights, without conflict with the rights of others; (ii) to the best knowledge
of the Company, no product of the Company or the Subsidiaries that is labeled,
promoted or used in a manner that meets the definition of “medical device” set
forth in Section 321(b) of the Federal Food, Drug & Cosmetic

 

8



--------------------------------------------------------------------------------

Act, 21 U.S.C. Sections 301 et seq. (2007), infringes on any license, patent,
copyright, service mark, trademark, trade name or other intellectual property
right owned by any other Person; and (iii) to the best knowledge of the Company,
there is no known violation by any Person of any right of the Company or any of
the Subsidiaries with respect to any IP Rights.

(p) Insurance. To the best knowledge of the Company, the Company and the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company and the Subsidiaries are engaged. Neither
the Company nor any Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost, except for cost
increases being experienced by public companies in similar businesses and risk
categories.

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the best
knowledge of the Company, none of the employees of the Company is presently a
party to any material transaction with the Company or any Subsidiary (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
best knowledge of the Company, any entity in which any officer, director, or any
such employee has a substantial interest or is an officer, director, trustee or
partner.

(r) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The financial records of the Company
accurately reflect in all material respects the information relating to the
business of the Company, the location and collection of its assets, and the
nature of all transactions giving rise to the obligations or accounts receivable
of the Company. The Company has established disclosure controls and procedures
(as defined in 1934 Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosures controls and procedures to ensure that material information
relating to the Company is made known to the certifying officers by others
within the Company, particularly during the period in which the Company’s Form
10-K or 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of a date within 90 days prior to the filing date of the Form 10-K
for the year ended December 31, 2006 (such date, the “Evaluation Date”). The
Company presented in the Form 10-K for the year ended December 31, 2006, the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the 1934 Act) or, the best knowledge of the Company, in
other factors that could significantly affect the Company’s internal controls.

 

9



--------------------------------------------------------------------------------

(s) Solvency. Based on the financial condition of the Company as of date hereof
and as of the Closing Date: (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).

(t) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, and the Company has not taken any
action that would cause any Buyer to be liable for any such fees or commissions.
The Company agrees that the Buyers shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of any Person for fees
of the type contemplated by this Section 3(t) in connection with the
transactions contemplated by this Agreement.

(u) Integration. Neither the Company, nor any of its Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Purchased Shares to be
integrated with prior offerings of securities by the Company for purposes of any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated, nor will the
Company or any of its Subsidiaries take any action or steps that would cause the
offering of the Purchased Shares to be integrated with other offerings.

(v) Listing and Maintenance Requirements. The Company has not, in the 12 months
preceding the date hereof, received notice from the Principal Market on which
the Common Stock is or has been listed or quoted to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Market. The Company is, and has no reason to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements. The issuance and sale of the Purchased Shares
hereunder does not contravene the rules and regulations of the Principal Market
and no shareholder approval is required for the Company to fulfill its
obligations under the Transaction Documents. The Common Stock is currently
listed on the Principal Market.

(w) Registration Rights. No holder of securities of the Company has any right to
cause the registration under the 1933 Act of any securities of the Company as a
result of the issuance of the

 

10



--------------------------------------------------------------------------------

Purchased Shares hereunder the failure to effect which right could expose the
Company to material liability or any other holder of securities of the Company
to any liability or that could impair the Company’s ability to consummate the
issuance and sale of the Purchased Shares in the manner, and at the times,
contemplated hereby, which rights have not been waived by such holder as of the
date hereof.

(x) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Articles of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Buyers as a result of the Buyers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, as a result of the Company’s issuance of the Purchased Shares and
the Buyers’ ownership of the Purchased Shares.

(y) Investment Company. The Company and its Subsidiaries are not, and are not an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(z) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof, except where such
noncompliance would not have a Material Adverse Effect.

(aa) Tax Returns. All tax returns required to be filed by the Company or any of
the Subsidiaries have been timely filed, taking into account any extensions of
time within which to file such tax returns, and all taxes and other assessments
of a similar nature (whether imposed directly or through withholding) including
any interest, additions to tax or penalties applicable thereto due or claimed to
be due from such entities have been timely paid, other than those being
contested in good faith and for which adequate reserves have been provided in
accordance with GAAP, and except where the failure to file such returns or pay
such taxes or other assessments would not, individually or in the aggregate,
have a Material Adverse Effect.

(bb) Material Contracts. Except as set forth on Schedule 3(bb), neither the
Company nor any Subsidiary has sent or received any communication regarding
termination of, or intent not to renew, any of the material contracts or
agreements to which the Company or any subsidiary is a party referred to or
described in the Prospectus or referred to or described in, or filed as an
exhibit to, or incorporated by reference as an exhibit to, the Registration
Statement, and no such termination or non-renewal has been threatened by the
Company or any Subsidiary or, to the Company’s best knowledge, any other party
to any such contract or agreement.

(cc) Illegal Funds. Neither the Company nor any of the Subsidiaries nor, to the
Company’s best knowledge, any employee or agent of the Company or any Subsidiary
has made any payment of funds of the Company or any Subsidiary or received or
retained any funds in violation of any law, rule or regulation (including,
without limitation, the Foreign Corrupt Practices Act of 1977), which payment,
receipt or retention of funds is of a character required to be disclosed in the
Registration Statement or the Prospectus.

 

11



--------------------------------------------------------------------------------

(dd) Restrictions on Subsidiaries. Except as otherwise set forth in the
Registration Statement (excluding any exhibits thereto and the Prospectus) and
except as set forth on Schedule 3(dd), no Subsidiary is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such Subsidiary’s capital stock, from repaying to the
Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s property or assets to the Company or any
other Subsidiary of the Company.

(ee) Market Manipulation. Neither the Company nor any of the Subsidiaries nor,
to the Company’s best knowledge, any of their respective directors, officers,
affiliates or controlling persons has taken, directly or indirectly, any action
designed, or which has constituted or might reasonably be expected to cause or
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Purchased Shares.

(ff) Environmental and Safety Laws. The Company is in material compliance with
applicable statutes, laws and regulations relating to the environment or
occupational health and safety. No hazardous or toxic substances or wastes have
been released by the Company at any real property now or previously owned or
leased by the Company which could result in a Material Adverse Effect.

(gg) Disclosure. The Company understands and confirms that the Buyers will rely
on the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyers regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
the Company, taken together with SEC Reports, are true and correct, in all
material respects, and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

(b) Prospectus Supplement and Blue Sky. On or before the execution of this
Agreement, the Company shall have delivered, and as soon as practicable after
the Closing the Company shall file with the SEC, the Prospectus Supplement with
respect to the Purchased Shares as required under and in conformity with the
1933 Act, including Rule 424(b) thereunder. If required, the Company, on or
before the Closing Date, shall take such actions as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Purchased Shares for sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Closing Date. The Company shall make all filings and reports relating to the
offer and sale of the Purchased Shares required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date.

 

12



--------------------------------------------------------------------------------

(c) Reporting Status. The Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act and shall not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would otherwise permit such termination
until the date (the “Reporting Period”) on which each Buyer shall no longer be
the holder of record, or the beneficial owner reflected on listing of
non-objecting beneficial owners, commonly referred to as the “NOBO list,”
reasonably available to the Company, in either case, of fewer than 25% of the
Purchased Shares purchased by such Buyer under this Agreement.

(d) Listing. The Company shall promptly secure the listing of all of the
Purchased Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain, so long as any other shares of Common
Stock shall be so listed, such listing of all outstanding shares of Common Stock
from time to time issuable under the terms of the Transaction Documents. The
Company shall maintain the Common Stock’s authorization for listing on the
Principal Market for so long as the Common Stock is so listed. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(d).

(e) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the agent in connection with the Purchased Shares. The Company shall
pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
Except as otherwise set forth in this Agreement or in the other Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the sale of the Purchased Shares to the Buyers.

(f) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 8:30 a.m., New York City time, on the first business day
after the date hereof, file a Current Report on Form 8-K reasonably acceptable
to the Buyers disclosing all material terms of the transactions contemplated
hereby in the form required by the 1934 Act, and attaching the form of this
Agreement as an exhibit to such filing (including all attachments, the “8-K
Filing”). Except with respect to any Buyer a representative of which is a member
of the Board of Directors of the Company or any other Buyer affiliated with such
Buyer, the Company shall not, and shall cause each of its Subsidiaries and each
of their respective officers, directors, employees and agents, not to, provide
any Buyer with any material, nonpublic information regarding the Company or any
of its Subsidiaries from and after the filing of the press release referred to
in the first sentence of this Section 4(f) without the express written consent
of such Buyer. Subject to the foregoing, neither the Company nor any Buyer shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of any Buyer, to make any press

 

13



--------------------------------------------------------------------------------

release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations, including the applicable
rules and regulations of the Principal Market (provided that in the case of
clause (i) Essex Woodlands Health Ventures VII, L.P. (the “Lead Buyer”) shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).

(g) Incorporation; Good Standing. On or prior to the 30th day after the Closing
Date, the Company shall deliver to each Buyer a certificate evidencing the
incorporation and good standing of the Company and each of its Subsidiaries in
the applicable jurisdiction of incorporation issued by the Pennsylvania
Secretary of the Commonwealth or Delaware Department of State, as applicable.

(h) Articles of Incorporation. On or prior to the 30th day after the Closing
Date, the Company shall have delivered to each Buyer a certified copy of the
Articles of Incorporation, as amended (the “Articles”), as certified by the
Pennsylvania Secretary of the Commonwealth.

5. BOARD OF DIRECTORS MATTERS.

(a) Provided the aggregate Purchase Price for the Purchased Shares purchased by
the Lead Buyer hereunder is at least $25 million, the Lead Buyer shall have the
right to designate, at Closing, one individual to be considered by the
Nominating and Corporate Governance Committee (the “Nominating Committee”) of
the Company’s Board of Directors, in accordance with the Nominating Committee’s
charter and applicable rules and regulations of the SEC and the Principal
Market, for nomination and election to the Company’s Board of Directors promptly
following the Closing (the “Board Designation Right”). In the event such
individual is no longer employed by or in a business relationship or affiliation
with the Lead Buyer or takes another position within the Lead Buyer’s
organization which makes his or her continuing representation of the Lead Buyer
on the Company’s Board of Directors undesirable in the view of the Lead Buyer,
or if an individual so designated by the Lead Buyer pursuant to the Board
Designation Right is not elected to the Company’s Board of Directors, then the
Lead Buyer shall be permitted to designate another individual to be so nominated
and elected. The individual designated by the Lead Buyer for election to the
Company’s Board of Directors shall be considered by the Nominating Committee, in
accordance with its charter and applicable rules and regulations of the SEC and
the Principal Market, for nomination and re-election to the Company’s Board of
Directors at the Company’s 2008 Annual Meeting of Shareholders and thereafter
until otherwise decided by the Lead Buyer. If the Lead Buyer determines not to
exercise the Board Designation Right, then for 30 days following the next
occurring vacancy on the Board of Directors, the Lead Buyer shall have the right
to designate one individual to be considered by the Nominating Committee for
election to the Company’s Board of Directors on the terms described above.

(b) The Board Designation Right shall terminate, expire and be of no further
force or effect on and after the first date on which the Lead Buyer and its
affiliates shall cease to hold, in the aggregate, a majority of the Purchased
Shares originally sold to and purchased by the Lead Buyer pursuant to this
Agreement.

 

14



--------------------------------------------------------------------------------

6. CONDITIONS TO THE COMPANY’S OBLIGATIONS. The obligations of the Company
hereunder to issue and sell the Purchased Shares to each Buyer at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that such conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing each Buyer with prior written notice thereof:

(a) Such Buyer shall have executed and delivered to the Company each of the
Transaction Documents to which it is a party.

(b) Such Buyer shall have delivered to the Company, and the Company shall have
received, the aggregate Purchase Price for the Purchased Shares being purchased
by such Buyer at the Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.

(c) The aggregate Purchase Price for all of the Purchased Shares being purchased
by the Buyers at the Closing shall be at least $25.0 million.

(d) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or material adverse effect, which shall be true and
correct in all respects), as of the date made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such date), and
such Buyer shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by such Buyer at or prior to the Closing
Date.

(e) NASDAQ shall have issued to the Company its written interpretation of NASDAQ
Marketplace Rule 4350(i)(1)(D)(ii) in the manner requested by the Company
pursuant to the letter, dated July 13, 2007, on behalf of the Company to NASDAQ,
as such letter may be amended or supplemented subsequently by the Company.

7. CONDITIONS TO EACH BUYER’S OBLIGATIONS. The obligation of each Buyer to
purchase the Purchased Shares at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
such conditions are for such Buyer’s sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:

(a) The Company shall have (i) executed and delivered to such Buyer each of the
Transaction Documents, and (ii) delivered the Purchased Shares being purchased
by such Buyer at the Closing pursuant to this Agreement.

(b) Such Buyer shall have received the opinion of Duane Morris LLP, the
Company’s counsel (“Company Counsel”), dated as of the Closing Date,
substantially in the form attached hereto as Exhibit A.

(c) The Company shall have delivered to such Buyer a letter from a reputable
service company stating that a verbal good standing has been obtained from the
Pennsylvania Secretary of the Commonwealth or the Delaware Department of State,
as applicable, with respect to the Company and each of its Subsidiaries as of a
date within 10 days prior to the Closing Date.

 

15



--------------------------------------------------------------------------------

(d) The Common Stock (i) shall be listed on the Principal Market and (ii) shall
not have been suspended, as of the Closing Date, by the SEC or the Principal
Market from trading on the Principal Market nor shall suspension by the SEC or
the Principal Market have been threatened, as of the Closing Date, either (A) in
writing by the SEC or the Principal Market or (B) by failing to satisfy the
minimum listing maintenance requirements of the Principal Market as of the
Closing Date.

(e) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with the transactions contemplated by this Agreement as
adopted by the Company’s Board of Directors or a committee thereof in a form
reasonably acceptable to such Buyer, (ii) the Articles and (iii) the Bylaws of
the Company, each as in effect at the Closing, in the form attached hereto as
Exhibit B.

(f) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects), as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such date), and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Closing Date. Such Buyer shall have received a certificate, executed by
the Chief Executive Officer or Chief Financial Officer of the Company, dated as
of the Closing Date, to the foregoing effect and as to such other matters as may
be reasonably requested by such Buyer in the form attached hereto as Exhibit C.

(g) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the issuance and sale of the
Purchased Shares.

(h) The Registration Statement shall be effective in accordance with the 1933
Act and available for the issuance and sale of the Purchased Shares hereunder,
and the Company shall have delivered to such Buyer the Prospectus.

(i) NASDAQ shall have issued to the Company its written interpretation of NASDAQ
Marketplace Rule 4350(i)(1)(D)(ii) in the manner requested by the Company
pursuant to the letter, dated July 13, 2007, on behalf of the Company to NASDAQ,
as such letter may be amended or supplemented subsequently by the Company.

(j) The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by this Agreement as such Buyer or its counsel
may reasonably request.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to any Buyer on the Closing Date due to the failure of any condition set
forth in Sections 6 or 7 (and the non-breaching party’s failure to waive such
unsatisfied condition), then the non-breaching party or parties shall have the
option to terminate this Agreement with respect to such breaching party at the
close of business on such date by notice to such other party without liability
of any party to any other party.

 

16



--------------------------------------------------------------------------------

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part, or affect the interpretation, of this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyers, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the

 

17



--------------------------------------------------------------------------------

Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
holders of Purchased Shares representing at least a majority of the aggregate
number of the Purchased Shares, or, if prior to the Closing Date, the Buyers
listed on the Schedule of Buyers as being obligated to purchase at least a
majority of the aggregate number of Purchased Shares. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the Purchased Shares then
outstanding. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all of parties to the
Transaction Documents. The Company has not, directly or indirectly, made any
agreement with any Buyer relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

(i) If to the Company:

Orthovita, Inc

Attn:  Christine J. Arasin,

Vice President and Corporate Counsel

77 Great Valley Parkway

Malvern, PA 19355

Facsimile: 610.640.2603

with a copy to:

Duane Morris LLP

Attn:  Richard A. Silfen, Esquire

30 South 17th Street

Philadelphia, PA 19103

Facsimile: 215.979.1020

(ii) If to a Buyer, to its address and facsimile number set forth on the
Schedule of Buyers, with copies to such Buyer’s representatives as set forth on
the Schedule of Buyers, or to such other address and/or facsimile number and/or
to the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such

 

18



--------------------------------------------------------------------------------

notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the holders of Purchased Shares
representing at least a majority of the aggregate number of the Purchased
Shares.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. Unless this Agreement is terminated pursuant to Section 8, the
representations and warranties of the Company and the respective Buyers
contained in Sections 3 and 2, respectively, the agreements and covenants set
forth in Sections 4, 5 and 9 shall survive the Closing for a period of two years
thereafter. No Buyer shall be responsible for any representations, warranties,
agreements and covenants hereunder of any other Buyer.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification.

(i) In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Purchased Shares thereunder, and in addition to all
of the Company’s other obligations under the Transaction Documents, the Company
shall defend, protect, indemnify and hold harmless each Buyer and its
shareholders, partners, members, officers, directors, employees and its direct
or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from the

 

19



--------------------------------------------------------------------------------

execution, delivery, performance or enforcement of the Transaction Documents. To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to an actual conflict of interest between such Indemnitee and any other party
represented by such counsel in such proceeding (it being understood that, in the
event that a claim involves more than one Indemnitee, the indemnifying party’s
obligations to pay the fees and expenses of one counsel shall extend only to one
Indemnitee). Legal counsel referred to in the immediately preceding sentence
shall be selected by the Buyers holding at least a majority of the Purchased
Shares. The Indemnitee shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Indemnified
Liabilities by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnitee that relates to
such action or Indemnified Liabilities. The indemnifying party shall keep the
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnitee, consent to entry of
any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnitee of a release from all liability in respect to such
Indemnified Liabilities or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnitee with respect to all third parties, firms or corporations relating to
the matter for which indemnification has been made. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnitee under this Section 9(k), except to the extent that
the indemnifying party is prejudiced in its ability to defend such action.

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

20



--------------------------------------------------------------------------------

(iv) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (ii) any liabilities the indemnifying party may be subject
to pursuant to the law.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have been
granted by the Company at any time under any other agreement or contract and all
of the rights which such holders have under any applicable law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

(o) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

[Signature Pages Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: ORTHOVITA, INC. By:   /s/ Albert J. Pavucek, Jr. Name:   Albert J.
Pavucek, Jr. Title:   Chief Financial Officer

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER: ESSEX WOODLANDS HEALTH VENTURES FUND VII, L.P. By:   Essex Woodlands
Health Ventures VII, L.P., its general partner By:   /s/ Mark Pacala Name:  
Mark Pacala Title:   Manager

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER: By:   /s/ Stephen F. Wiggins Name:   Stephen F. Wiggins

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER: MAGNETAR CAPITAL MASTER FUND, LTD. By:   Magnetar Financial LLC, its
Investment Manager By:   /s/ Doug Litowitz Name:   Doug Litowitz Title:  
Counsel

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER: W.H.I. GROWTH FUND Q.P., L.P. By:   William Harris Investors, Inc., GP
By:   /s/ Charles Polsky Name:   Charles Polsky Title:   Vice President

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER: WHI SELECT FUND, L.P. By:   William Harris Investors, Inc., GP By:   /s/
Charles Polsky Name:   Charles Polsky Title:   Vice President

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER: PANACEA FUND, LLC By:   William Harris Investors, Manager By:   /s/
Charles Polsky Name:   Charles Polsky Title:   Vice President

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER: LEHMAN BROTHERS INC. By:   /s/ Jeffrey Ferrell Name:   Jeffrey Ferrell
Title:   Vice President

 

29



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

  

Address, Facsimile Number

and State of Residence

  

Number of

Purchased

Shares

  

Legal Representative’s

Address and

Facsimile Number

Essex Woodlands Health

Ventures Fund VII, L.P.

  

717 Fifth Avenue

14th Floor, Suite B

New York, NY 10022

Attn: Mark Pacala

Facsimile: 212-355-2313

   9,469,697   

Cooley Godward Kronish LLP

One Freedom Square

Reston Town Center

11951 Freedom Drive

Reston, VA 20190

Attn: Mark D. Spoto, Esq.

Facsimile: 703-456-8100

Stephen F. Wiggins   

c/o Essex Woodlands Health

Ventures VII, L.P.

717 Fifth Avenue

14th Floor, Suite B

New York, NY 10022

   378,788   

c/o Essex Woodlands Health

Ventures VII, L.P.

717 Fifth Avenue

14th Floor, Suite B

New York, NY 10022

Magnetar Capital Master Fund, Ltd.   

Magnetar Capital LLC

13th Floor

1603 Orrington Avenue

Evanston, IL 60201

Attn: Douglas Litowitz

Facsimile: 847-905-5685

   822,860   

Magnetar Capital LLC

13th Floor

1603 Orrington Avenue

Evanston, IL 60201

Attn: Douglas Litowitz

Facsimile: 847-905-5685

W.H.I. Growth Fund Q.P., L.P.   

William Harris Investors Inc.

191 North Wacker Drive

Suite 1500

Chicago, IL 60606-1899

Attn: Charles Polsky

Facsimile: 312-621-0984

   452,573   

William Harris Investors Inc.

191 North Wacker Drive

Suite 1500

Chicago, IL 60606-1899

Attn: Charles Polsky

Facsimile: 312-621-0984

WHI Select Fund, L.P.   

William Harris Investors Inc.

191 North Wacker Drive

Suite 1500

Chicago, IL 60606-1899

Attn: Charles Polsky

Facsimile: 312-621-0984

   246,858   

William Harris Investors Inc.

191 North Wacker Drive

Suite 1500

Chicago, IL 60606-1899

Attn: Charles Polsky

Facsimile: 312-621-0984

Panacea Fund, LLC   

William Harris Investors Inc.

191 North Wacker Drive

Suite 1500

Chicago, IL 60606-1899

Attn: Charles Polsky

Facsimile: 312-621-0984

   123,429   

William Harris Investors Inc.

191 North Wacker Drive

Suite 1500

Chicago, IL 60606-1899

Attn: Charles Polsky

Facsimile: 312-621-0984

Lehman Brothers Inc.   

Lehman Brothers Inc.

Global Trading Strategies

399 Park Avenue, 9th Floor

New York, NY 10022

Attn: Richard T. Pines

Facsimile: 646-834-2412

   822,861   

Lehman Brothers Inc.

Global Trading Strategies

399 Park Avenue, 9th Floor

New York, NY 10022

Attn: Richard T. Pines

Facsimile: 646-834-2412

          

Total

      12,317,066              

 

30